                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

JEREMY BUTCHER,                                )
JEREMY BUTCHER, INC.,                          )
                                               )
                          Plaintiffs,          )
                                               )
      vs.                                      )    Case No. 18-2424-JAR-KGG
                                               )
TEAMSTERS LOCAL 955 and                        )
JOHN DOES 1-5,                                 )
                                               )
                          Defendants.          )
                                               )

                 MEMORANDUM & ORDER DENYING
               MOTION TO STAY PENDING ARBITRATION

       Currently pending before the Court is Defendant’s “Motion to Stay

Pending Arbitration, or in the Alternative, to Consolidate Pre-Trial Discovery.”

(Doc. 15.) After review of Defendant’s motion and relevant filings, the Court

DENIES the Motion to Stay (Doc. 15).

                          FACTUAL BACKGROUND

      Plaintiffs purchased, from Bimbo Bakeries (“Bimbo”), the right to sell and

distribute bakery products of Bimbo Bakeries and its affiliates through a particular

“Sales Area.” This resulted in Plaintiffs entering into a Distribution Agreement

with Bimbo and becoming an Independent Operator (“IO”). Plaintiffs allege that


                                          1 
 
at some point Bimbo Bakeries undertook efforts to purchase back Distribution

Routes from IOs, including Plaintiffs. (See Doc. 1, at 7.) Plaintiffs describe this

effort by Bimbo as “improper.” (Id.) According to Plaintiffs’ Complaint,

Plaintiffs were unwilling to sell their distribution rights. (Id.)

      Plaintiffs allege that in 2017, “Bimbo undertook negotiations with

[Defendant] to establish a new pay schedule for its drivers to take over the Routes

owned by the Plaintiffs and other independent Route owners in the Kansas City

metropolitan area.” (Id., at 5.) Plaintiffs allege that by doing so, Defendant has

“undertaken to service Plaintiffs’ route and appropriate for themselves the

customer contacts that Plaintiffs have developed.” (Id., at 7-8.)

      Plaintiffs allege that Defendant and its drivers who have taken over

Plaintiffs’ Route “have conspired and agreed with each other and with Bimbo to

commit the foregoing torts and have each taken affirmative steps to implement

such agreement and conspiracy.” (Id., at 8.) Defendant contends, however, that

“the real dispute at issue is a breach of contract action between Plaintiffs and

Bimbo Bakeries.” (Doc. 15, at 6.) Referring to Plaintiffs’ Complaint, Defendant

notes that Plaintiffs allege that Bimbo “breached the Distribution Agreement” with

Plaintiffs and Bimbo “wrongfully assigned [Defendant’s] employees and/or other

personnel to service Plaintiffs’ Route and furnished said employees and personnel

with the tools, marks, and other trade necessities to take over the Plaintiffs’


                                            2 
 
Route.” (Doc. 1, at 28-29.) The Court notes that Bimbo is not a party to this

action. (See generally, id.)

      Defendant moves to stay the present case pending the outcome of arbitration

in another matter involving Plaintiffs, Jeremy Butcher and Jeremy Butcher, Inc.

v. Bimbo Foods Bakery Distribution and Bimbo Bakeries USA (JAMS No.

1340016191), filed on August 9, 2018 (hereinafter “Bimbo litigation”). (Doc. 15,

at 4.) As stated above, the present lawsuit was filed a week later, on August 16,

2018. (Doc. 1.) Defendant argues that the arbitration complaint and pleadings in

the present case “are illustrative of the fact that there are overwhelming common

issues of law and fact in the case being arbitrated and the case being litigated.”

(Doc. 15, at 7.) According to Defendant, “[u]nder these circumstances, it is

appropriate for the Court to stay this case pending the outcome of arbitration” in

the Bimbo litigation “to promote judicial efficiency and avoid problems related to

issue preclusion and damages.” (Id., at 7-8.)

                                     ANALYSIS

I.    Federal Arbitration Act.

      Defendant initially argues that “[t]he Federal Arbitration Act (FAA), 9

U.S.C. § 3, requires a district court to stay judicial proceedings where a written

agreement provides for arbitration of a dispute that is the subject of the litigation.”




                                           3 
 
(Doc. 15, at 8 (citing Coors Brewing Co. v. Molson Breweries, 51 F.3d 1511, 1514

(10th Cir. 1995)). Section 3 states:

             [i]f any suit or proceeding be brought in any of the courts
             of the United States upon any issue referable to
             arbitration under an agreement in writing for such
             arbitration, the court in which such suit is pending, upon
             being satisfied that the issue involved in such suit or
             proceeding is referable to arbitration under such an
             agreement, shall on application of one of the parties stay
             the trial of the action until such arbitration has been had
             in accordance with the terms of the agreement, providing
             the applicant for the stay is not in default in proceeding
             with such arbitration.

9 U.S.C. § 3.

      Defendant argues that a stay is “justified” under the FAA in cases

             where the arbitration may partially determine issues or
             facts common to the claim against a non-arbitrating
             party. Staying proceedings for nonarbitrable claims
             when an arbitration is ongoing is appropriate if the
             ‘arbitrable claims will have a preclusive effect on the
             nonarbitrable claims ... [and] predominate over the
             nonarbitrable claims.’

(Id., at 8 (quoting Riley Mfg. Co. v. Anchor Glass Container Corp., 157 F.3d 775

(l0th Cir. 1998).) Defendant continues that a “strong possibility of duplication also

weighs in favor of granting a stay of all issues pending the resolution of

arbitration.” (Id., at 8-9.) Defendant also cites two cases where courts have stayed

non-arbitration claims “where the arbitration will only narrow the issues for the




                                          4 
 
non-arbitrating parties rather than determine them …” (Id., at 9 (citations

omitted).) Defendant argues that “all of the aforementioned justifications for a

stay” exist in the present litigation. (Id.)

      Defendant contends that “[f]ailure to stay litigation in this matter risks

inconsistent determinations of fact and law that would confuse the issues involved

in this case even more, and failure to stay would unduly prejudice the Union in this

case considering Plaintiffs’ claims are entirely dependent on linking the Union to

alleged torts committed by Bimbo Bakeries.” (Id., at 14.) The claims in the

present case “center on the respective rights and obligations pursuant to the

Distribution Agreement” between Plaintiffs and Bimbo which, according to

Defendant, “will be sorted out by the arbitrator” in the Bimbo arbitration. (Id.)

Defendant continues that

             while a finding against Bimbo Bakeries in arbitration will
             not impute any guilt or liability to the Union, findings in
             the arbitration related to key elements in the torts alleged
             against the Union are relevant in determining whether or
             not the Union could have committed any of the torts
             alleged, especially since Plaintiffs’ allegations rely
             almost entirely on the Union acting in concert with
             Bimbo Bakeries and allege that Bimbo Bakeries’
             wrongdoing, if any, should be imputed to the Union.

(Id., at 15.) Further, Defendant contends that Plaintiffs seek “the exact same

damages in this case” as they do in the Bimbo arbitration, which “could risk

inconsistent” damage determinations. (Id.)


                                               5 
 
              Plaintiffs argue that a recent U.S. Supreme Court decision “precludes an

order under § 3 staying this proceeding.” (Doc. 17, at 8 (citing New Prime Inc. v.

Oliveira, 586 U.S. ___, No. 17-340, 2019 WL 189342, at *10 (U.S. Jan. 15,

2019).) Plaintiffs state that as a result of the holding in New Prime, 9 U.S.C. § 1

“excludes from the Act’s compass ‘contracts of employment of ... workers engaged

in ... interstate commerce.’” (Doc. 17, at 7 (citing New Prime, supra).) Plaintiffs

note that before New Prime, “the exception in § 1 did not apply in 10th Circuit to

workers engaged in interstate commerce who operated, as Mr. Butcher, as an

independent contractor.” (Id.) In New Prime, however, the Supreme Court held

that the term “contracts of employment” in § 1 of the FAA applies to both

employees and to independent contractors. 2019 WL 189342, at *10 (“[T]he term

‘contracts of employment’ refer[s] to agreements to perform work.”). Thus,

according to Plaintiffs, “the request for stay must be denied as the Court lacks the

authority under the Act to issue a stay.” (Id., at 8.)1

              The Court finds the arguments of Defendant and Plaintiffs to be misplaced

because it is uncontroverted there is no arbitration agreement between the parties

in the present case. The cases cited by the parties, unlike the matter before the

Court, involve claims that are arbitrable. As such, the FAA does not provide

authority for a stay in this instance and the cases cited by both parties are

                                                            
1
    Defendant chose not to file a reply brief to address this issue.
                                                               6 
 
inapplicable to the Court’s analysis. Additionally, even in the absence of the

holding in New Prime, the FAA does not compel the staying of nonarbitrable cases

that are related to a case in arbitration. Analysis thus turns to the Court’s inherent

power to issue a stay.

II.   The Court’s Inherent Power to Issue a Stay.

      The power to stay proceedings is part of the Court’s inherent power “to

control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” Pipeline Prod., Inc. v. Horsepower

Entrmt., No. 15-4890-KHV-KGS, 2016 WL 1448483, at *1 (D. Kan. April 13,

2016) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Whether to grant

a stay is left to the discretion of the Court. See Clinton v. Jones, 520 U.S. 681,

706-06 (1997) (district court has broad discretion to stay proceedings as incident to

power to control docket); Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir.

1963). In exercising judgment on this issue, the Court “must weigh competing

interests and maintain an even balance.” Landis, 299 U.S. at 255. The party

requesting a stay “must make out a clear case of hardship or inequity, in being

required to go forward, if there is even a fair possibility that the stay for which he

prays will work damage to someone else.” Id. (emphasis added); see also Pipeline

Prod., Inc., 2016 WL 1448483, at *1; Commodity Futures Trading Comm’n v.

Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983) (the right to


                                           7 
 
proceed in court should not be denied except under the “most extreme

circumstances”).

      As discussed above, Defendant contends that “[f]ailure to stay litigation in

this matter risks inconsistent determinations of fact and law that would confuse the

issues involved in this case even more, and failure to stay would unduly prejudice

the Union in this case considering Plaintiffs’ claims are entirely dependent on

linking the Union to alleged torts committed by Bimbo Bakeries.” (Doc. 15, at

14.) Plaintiffs respond the prejudice to them that would be caused by a stay would

be “severe and immediate.” (Doc. 17, at 8.) Plaintiff Butcher “complains of the

loss and conversion of his livelihood” as they “operated a bread route as his sole

source of income.” (Id.) An indeterminate stay would be “extremely prejudicial

and adds to the damage already caused,” according to Plaintiffs. (Id., at 9.)

      Plaintiffs continue that Defendant, on the other hand, will suffer no prejudice

by continuing this litigation during the pendency of the arbitration because the

arbitration result will have no effect on Plaintiffs’ claims against Defendant. (Id.)

             The doctrine of collateral estoppel, for example, applies
             only when the issue previously decided is identical with
             the one presented in the action in question. Moss v.
             Kopp, 559 F.3d 1155, 1161 (10th Cir. 2009).
                    Here, the issues presented in the arbitration against
             Bimbo clearly differ from those presented here against a
             separate entity altogether. Both Bimbo and the Union are
             accused of wrongful conduct that, as a product of their
             distinctly different relations to the Plaintiffs, are
             completely unique. … The relationship between Bimbo
                                          8 
 
             and the Plaintiffs was governed, in part, by the
             Distribution Agreement. The same is not true of the
             Union. Thus, the ‘issues decided by the arbitrator’ will
             have no effect whatsoever on the issues involved in this
             case.

(Doc. 17, at 9.) According to Plaintiffs, “the issues raised by the Union – that of

the respective rights and obligations pursuant to the Distribution Agreement and

whether Bimbo ‘breached its agreement with Plaintiff Butcher’ – are irrelevant

here” because “[t]he claims against the Union have nothing to do with the

Distribution Agreement.” (Id., at 10.) As such, Plaintiffs contend they “will not

have had a full and fair opportunity to litigate the issues relevant here” in the

arbitration. (Id., at 10.) The Court agrees.

      The Tenth Circuit has held that the determination of whether to stay the

claims of a non-arbitrating party “is based upon considerations of judicial

efficiency.” Coors Brewing Co. v. Molson Breweries, 51 F.3d 1511, 1518 (10th

Cir. 1995) (citing Meadows Indem. Co. v. Baccala & Shoop Ins. Servs., Inc., 760

F.Supp. 1036, 1045 (E.D.N.Y.1991)). That stated, the Coors decision also

acknowledged that “courts have held that arbitration should proceed in tandem

with non-arbitrable litigation.” (Id. (citing Armco Steel Co. v. CSX Corp., 790

F.Supp. 311, 316 (D.D.C.1991); Pensacola Constr. Co. v. St. Paul Fire & Marine

Ins. Co., 705 F.Supp. 306, 308 (W.D.La.1989) (holding that the party seeking the




                                           9 
 
stay must rebut the “‘heavy presumption’” that “‘the arbitration and the lawsuit

will each proceed in its normal course’” (citation omitted)).)

              As Plaintiffs state, Defendant “is not a party to any arbitration agreement,”

thus ““none of the claims against [Defendant] are arbitrable.” (Doc. 17, at 11.)

Plaintiffs argue that this litigation “having to proceed in tandem with the

arbitration accords with both Federal law and the 10th Circuit’s guidance.” (Id.)

The Court agrees.2 The “judicial and party resources would not be preserved

because the claims against the Union are not so intertwined with the claims against

Bimbo that the Union would be saved any significant expenditure of resources.”

(Id., at 12.) Further, a stay would not “avoid confusion and inconsistent results”

because the “roles played by Bimbo and [Defendant] are separate and

distinguishable.” (Id.) As such, the factors weigh against the issuance of a stay in

this case.

              “Only in rare circumstance will a litigant in one cause be compelled to stand

aside while a litigant in another settles the rule of law that will settle the rights of


                                                            
2
  The Court notes that there are four separate, yet similar, cases currently pending in
Missouri courts and the Kansas District Court, including Andrewjeski v. Bimbo Foods
Bakeries Distribution, LLC, et al., Case No. 2:18-cv-02425-KHV-GEB (continuing
multiple, identical causes of action and similar facts). See Doc. 17, at 11-12. Defendant
concedes that “[t]here is an overwhelming amount of issues of law and fact in common
between the two cases, as demonstrated by a comparison of the Complaints.” (Doc. 15,
at 22.) The Court also notes that a “motion to compel arbitration and dismiss or stay
proceedings pending arbitration” was filed in that case (Doc. 15) and subsequently
withdrawn (Doc. 23).
                                                               10 
 
both.” Landis, 299 U.S. at 255. In the Court’s opinion, this is not one of those

rare circumstances. The Court DENIES Defendant’s request for a stay (Doc. 15).

III.   Consolidation of Pre-Trial Discovery.

       In the alternative, Defendant asks the Court to consolidate pre-trial discovery

with the case of Andrewjeski v. Bimbo Bakeries USA, et al., No. 18-2425),

mentioned in note 2. (See Doc. 15, at 21.) Consolidation of discovery in civil

actions, which is governed by Fed.R.Civ.P. 42, is left to the sound discretion of the

trial court. Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir.1978). The rule states

that

             [i]f actions before the court involve a common question
             of law or fact, the court may:

                    (1) join for hearing or trial any or all matters at
                    issue in the actions;

                    (2) consolidate the actions; or

                    (3) issue any other orders to avoid unnecessary
                    cost or delay.

Fed.R.Civ.P. 42. In exercising this discretion, the court should consider whether

consolidation best serves the concept of judicial efficiency. Johnson v. Unified

Gov’t of Wyandotte Co., Case No. 99-2407-JWL, 1999 WL 1096038, at *1 (D.

Kan. Nov. 16, 1999). “The court generally weighs the saving of time and effort

that consolidation would produce against any inconvenience, delay, or expense



                                           11 
 
that consolidation would cause.” C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324,

1346 (D. Kan. 2008) (citation omitted).

      Defendant argues that “[c]onsolidation of these cases for pretrial discovery

would be beneficial in terms of cost and efficiency to the parties and the Court.”

(Doc. 15, at 22.) Defendant continues that “[i]f the cases are not consolidated, the

same fact witnesses and evidence on issues of liability will need to be summoned

and produced on two different occasions,” causing “the parties to incur duplicative

and otherwise unnecessary costs and expenses.” (Id.)

      Plaintiffs respond that consolidation would be inappropriate because the two

cases have separate defendants – “[i]n [the present case], only the Union is a

defendant, whereas in Andrewjeski, Bimbo is also a defendant.” (Doc. 17, at 13.)

As such, Plaintiffs argue that “[d]iscovery will obviously be much more

streamlined in this case than in the other.” (Id.) Plaintiffs further contend that “the

facts are likely to be highly individualized by virtue of there being two different

plaintiffs, each uniquely affected by the bad acts at issue.” (Id.) Plaintiffs thus

indicate that the is “amenable to streamlined and consolidated discovery where

appropriate, but suggest that given the lack of identity of parties, that any such

consolidation be by agreement.” (Id.)

      As noted previously, Defendant chose not to file a reply addressing

Plaintiffs’ arguments. Defendant thus has not objected to Plaintiffs’ proposal,


                                          12 
 
which the Court deems appropriate. The Court thus DENIES Defendant’s request

to consolidate discovery between the present case and the Andrewjeski case, but

acknowledges the appropriateness of the parties reaching an agreement regarding

consolidation of certain aspects of discovery.



      IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 15) is

DENIED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 11th day of March, 2019.

                                       S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




                                         13 
 
